Case 19-24527-TPA         Doc 267    Filed 12/16/20 Entered 12/16/20 00:02:51             Desc Main
                                    Document      Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                                                      Bankr. No. 19-24527-TPA
 In re:
  MICHAEL K. HERRON,                                  Chapter 11
                Debtor.                               Related to Doc. Nos. 265-66

                                                      Doc. No. 267

                              SECOND AMENDED
          CHAPTER 11 PLAN SUMMARY – SECOND AMENDED CHAPTER 11 PLAN

          Michael K. Herron (the “Debtor”), a debtor-in-possession in case under chapter 11 of the
 United States Bankruptcy Code, has proposed a Second Amended Plan of Reorganization, dated
 December 15, 2020 (the “Plan”). This Chapter 11 Plan Summary contains a concise description
 of (i) the provisions of the Plan; (ii) any releases that would be granted to parties other than the
 Debtor under the Plan and any consideration provided in return; and (iii) any liens to be avoided
 under the Plan.

         Events Leading to the Filing of the Debtor’s Bankruptcy. The Debtor determined to
 reorganize under chapter 11 because of financial distress resulting from (i) a drastic and prolonged
 reduction in income caused by his active-duty service as a naval reservist; (ii) the insolvency of a
 prior employer of the Debtor; and (iii) inaccurate tax advice, which resulted in an extraordinary
 tax liability.

         Description of Plan Provisions. The Debtor’s Plan provides for the following payments
 to creditors:

         (i)      Mortgage Lien Claims – Current Accounts Held Directly (Class 1). Allowed
 claims in this class shall be paid regular monthly debt service payments in accordance with existing
 contractual terms. However, the Debtor may also sell property securing claims in this class, in
 which case, such secured claims would be fully paid from the proceeds of sale.
         (ii)     Mortgage Lien Claims – Current Accounts Held Indirectly (Class 2). Allowed
 claims in this class shall be paid regular monthly debt service payments in accordance with existing
 contractual terms.
         (iii)  Mortgage Lien Claims – Undersecured (Class 3). The Debtor will ask the
 Bankruptcy Court to determine the value of the collateral securing allowed claims in this Class,
 then bifurcate each claim into secured and unsecured components. Until such time as the
 Bankruptcy Court adjudicates the secured status of claims in this Class, the Debtor will pay the
 regular monthly debt service that would have been due in the absence of any default. After the
 Bankruptcy Court determines the secured status, the Debtor will pay the secured portion of claims
Case 19-24527-TPA         Doc 267     Filed 12/16/20 Entered 12/16/20 00:02:51               Desc Main
                                     Document      Page 2 of 2



 in this class according to existing contractual terms, recalculated to repay only the newly
 determined secured portion of the claim.
         (iv)     Mortgage Lien Claims – Delinquent on the Petition Date (Class 4). Allowed
 claims in this class shall be paid regular monthly debt service payments in accordance with existing
 contractual terms. The Debtor will pay the delinquent portion of claims in this class within 60
 months, through equal monthly payments. Provided, however, that the Debtor may also sell
 property securing claims in this class, in which case, such secured claims would be fully paid from
 the proceeds of sale.
        (v)     Mortgage Lien Claim – Debtor Holds No Interest (Class 5). The Debtor will seek
 approval of a settlement pursuant to which he would agree to a mutual release of claims with the
 Holder of the Claim, receive a lump sum payment of $4,000 from the Holder of the Claim, and
 surrender any interest in property securing claims in this class in full satisfaction of such Claim.
         (vi)    Secured Tax Claims (Class 6). The Debtor will fully pay the secured portion of
 claims in this class within five years, with such interest as required under the law. The Debtor will
 ask the Bankruptcy Court to determine the value of the collateral securing allowed claims in this
 Class, then bifurcate each claim into secured and unsecured components. The Debtor will also
 seek a determination of the dischargeability of claims in this class. Until the Debtor’s challenges
 are adjudicated, the Debtor’s payments shall be computed from the amount stated in the proof of
 claim.
          (vii) Non-Tax Priority Claims (Class 7). The Debtor will fully pay the holders of claims
 in this class within five years.
         (viii) General Unsecured Claims (Class 8). Allowed claims in this class will receive a
 pro-rata distribution from a fund of $10,000.00.
        (ix)    Administrative Expense Claims and Statutory Fees. Administrative Expense
 claims will be paid in full on the later of (i) the Effective Date of the Plan, or (ii) the last date on
 which they are due and may be timely paid.
         (x)     Priority Tax Claims. The Debtor will pay priority tax claims within 60 months.

         Description of Releases. The Debtor will seek a discharge pursuant to 11 U.S.C. §
         1141(d).

 Dated: December 15, 2020                                Respectfully submitted,


                                                          /s/ Aurelius Robleto
                                                         Aurelius Robleto
                                                         PA ID No. 94633
                                                         ROBLETO KURUCE, PLLC
                                                         6101 Penn Ave., Ste. 201
                                                         Pittsburgh, PA 15206
                                                         Tel: (412) 925-8194
                                                         Fax: (412) 346-1035
                                                         apr@robletolaw.com


                                                    2
